UNITED STATES DISTRICT COURT

 

 

USDC-SDNY

SOUTHERN DISTRICT OF NEW YORK DOCUMENT
ELECTRONICALLY FILED
DOCH#:

JANETTE E, AJASIN, DATE FILED: 7/1) & [262%

Plaintiff,

y 19-CV-6814 (RA)

ANTONIO ORTIZ, COACH LEASING, ORDER

INC., AND COMMUNITY COACH,

 

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

In light of the Revised Case Management Plan and Scheduling Order entered on
‘March 12, 2020, the post-discovery conference cutrently scheduled for March 20, 2020 is
hereby adjourned to June 19, 2020 at 11:45 a.m.
SO ORDERED.

Dated: March 16, 2020
New York, New York

 

RONNIE ABRAMS
United States District Judge

 
